Citation Nr: 0725450	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
arthritis of the left sacroiliac articulation, due to strain 
associated with residuals, fractured 12th dorsal vertebra.   

2.  Entitlement to a rating in excess of 10 percent for 
residuals, fractured 12th dorsal vertebra, wedging and 
scoliosis, lumbar vertebrae with concavity to the right.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002)  and 38 C.F.R. § 20.900(c) (2006).

In July 2007, the veteran's representative asserted that the 
veteran's March 2004 notice of disagreement included an 
implied claim for a total disability evaluation based on 
individual unemployability.  The RO has not addressed such a 
claim.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's arthritis of the left sacroiliac 
articulation has not been manifested by severe limitation of 
motion of the lumbar spine, forward flexion of the 
thoracolumbar spine to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest prescribed by a physician and treatment by 
a physician.  

2.  The veteran's residuals, fractured 12th dorsal vertebra, 
wedging and scoliosis, lumbar vertebrae with concavity to the 
right has not been manifested by ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
arthritis of the left sacroiliac articulation have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2003), 5237, 5243, 4.120, 4.124, DC 8520 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals, fractured 12th dorsal vertebra, wedging and 
scoliosis, lumbar vertebrae with concavity to the right have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, DCs 5285, 5288, 5291 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   


In the present case, the veteran was provided with the 
required notice in a May 2003 letter, prior to the June 2003 
rating decision.  The RO specifically informed the veteran of 
the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the required notice.

The veteran's appeal was transferred to the Board in 2004, 
and he was not provided with the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  Service connection for the claimed disabilities was 
substantiated in the 1940s, and the Board has not assigned a 
higher rating for the disabilities at issue.  Consequently, 
matters concerning the effective date of awards do not arise 
here.  The veteran has otherwise been provided with the 
notice required concerning the evaluation of the disabilities 
at issue.  Therefore, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Moreover, all available evidence pertaining to the veteran's 
claims have been obtained.  The record before the Board 
contains medical records and a recent VA examination report.  
In addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran filed his claim for increase in April 2003.  
Since then, the regulations for rating disabilities of the 
spine were revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

In this case, service connection was initially granted for 
traumatic arthritis of the spine, moderate limitation of 
motion, rated 10 percent disabling from May 1946 based on 
incomplete service medical records.  A May 1947 rating 
decision assigned a 10 percent rating, under Diagnostic Code 
5010, for residuals of fracture, 12th dorsal vertebra, 
wedging and scoliosis, lumbar vertebrae with concavity to the 
right (rated as traumatic arthritis), and a 10 percent 
rating, also under Diagnostic Code 5010, for residuals of 
fracture, 12th dorsal vertebra, arthritis sacro-iliac 
articulation, left, due to strain.  These 10 percent ratings 
have been in effect since May 1947 and are now protected.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2006).   The rating decision stated that the arthritis of 
the sacro-iliac articulation was "determined to be the 
result of strain occasioned by the deformity of the dorsal 
vertebra in lumbar spine and consequently entitled to Service 
Connection."


In the June 2003 rating decision that is the subject of this 
appeal, the RO continued the 10 percent rating, under 
Diagnostic Code 5010-5291, for residuals, fractured 12th 
dorsal vertebra, wedging and scoliosis, lumbar vertebrae with 
concavity to the right (hereinafter "dorsal vertebral 
fracture"), and assigned an increased rating of 20 percent 
rating, effective from the date of claim in April 2003, under 
Diagnostic Code 5010-5292, for "arthritis sacroiliac 
articulation, left due to strain associated with residuals, 
fractured 12th dorsal vertebra, wedging and scoliosis, lumbar 
vertebrae with concavity to the right" (hereinafter 
"sacroiliac articulation arthritis").  

1.  Sacroiliac Articulation Arthritis

This disability is currently assigned a 20 percent rating 
under the old schedular criteria of DC 5292, for limitation 
of motion of the lumbar spine.  This diagnostic code provides 
a higher rating of 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  On VA 
examination in May 2003, the veteran reported having 
throbbing pain and a feeling of weakness in the lower back.  
Range of motion testing demonstrated forward bend to 45 
degrees, lateral bend to 20 degrees bilaterally, side 
rotation to 30 degrees bilaterally, and extend to 20 degrees.     

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2 (2006).  

Thus, the veteran's range of motion of the lower back lacks 
about half of the range of forward flexion, and about a third 
of the lateral bending to each side and of backwards 
extension, and essentially no limitation of rotation to 
either side.  This motion does not approximate severe 
limitation of motion of the lumbar segment of the spine, so 
as to support assignment of a higher rating under the former 
Diagnostic Code 5292.

Under the more specific criteria found under the current 
General Rating Formula for Diseases and Injuries of the 
Spine, the veteran's lumbar spine disability does not meet 
the requirements for a rating in excess of a 20 percent 
rating.  His ranges of motion do not meet the requirements 
for a higher rating of 40 percent rating: forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a (2006).  Thus, the new schedular criteria 
cannot serve as a basis for a rating in excess of 20 percent.

Because the veteran's evaluation is based on limitation of 
motion, which is included in the criteria for rating 
lumbosacral strain under the former Diagnostic Code 5295, the 
Board has also considered whether a higher rating could be 
assigned under that diagnostic code, and concludes that the 
evidence does not support assignment of a higher rating under 
that diagnostic code.  Under the old schedular criteria of 
DC 5295, a higher rating of a 40 percent rating was warranted 
for severe lumbosacral strain, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space, or with some of 
these symptoms and abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  In this case, the May 2003 
VA examination report noted that the veteran had some 
difficulty bending over to take off his shoes and socks, and 
had to sit to remove his pants, but attributed this to his 
obesity.  Nonetheless, listing of the spine, a positive 
Goldthwaite's sign, or abnormal mobility on forced motion 
were not reported.  Thus, the veteran's low back disability 
does not satisfy the criteria for a higher rating of 40 
percent under the old criteria of DC 5295.  

As for whether a higher evaluation could be assigned using 
the rating criteria for intervertebral disc syndrome, the 
Board first notes that the record does not document 
incapacitating episodes of intervertebral disc syndrome, 
defined by regulation as requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, note (1) (2006).  Intervertebral 
disc syndrome can also be rated under the General Rating 
Formula for Diseases and Injuries of the Spine, with 
evaluation of the orthopedic manifestations under that 
general rating formula, and evaluation of any objective 
neurologic abnormalities separately under an appropriate 
diagnostic code.  The orthopedic manifestations have been 
discussed above.  As for neurologic manifestations, the May 
2003 examination noted deep tendon reflexes were physiologic, 
motor and sensory function was intact, and sciatic nerve 
stretch test were negative.  Therefore, a separate rating for 
neurological manifestations of his low back disability under 
DC 8520, for sciatic nerve paralysis, is not warranted.   

Consideration has been given to 38 C.F.R. §§ 4.40 and 4.45.  
The veteran did not have particular complaints of pain when 
performing range of motion at the May 2003 examination.  
There is no probative evidence that the lumbar spine is 
limited in function to a degree that would warrant an 
increased rating by such factors as weakened movement, excess 
fatigability, incoordination, pain on movement, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight- bearing.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

2.  Dorsal Vertebral Fracture

The current 10 percent protected rating is assigned under the 
former Diagnostic Code 5291, limitation of motion of the 
dorsal segment of the spine.  This diagnostic code provides a 
maximum 10 percent evaluation.  38 C.F.R. § 4.71a, DC 5291 
(2002).  A higher rating under DC 5291 is thus not available.  
There is no evidence of ankylosis of the dorsal spine so a 
higher evaluation under the former DC 5288 is also not 
warranted.  38 C.F.R. § 4.74s, DC 5288 (2002).  

While the May 2003 x-ray noted degenerative changes of the 
vertebrae, the examiner specifically noted that there is no 
definite wedging of the T12 vertebra.  As there is no 
evidence of any demonstrable deformity of a vertebral body, a 
separate 10 percent rating under the previous schedular 
criteria is not warranted on this basis.  See 38 C.F.R. 
§ 4.71a DC 5285 (2002).  Also, a rating of 60 percent is not 
warranted as there is no evidence of residuals of a fractured 
vertebra with abnormal mobility requiring a neck brace (jury 
mast) but no spinal cord involvement.  See id. 

The Board has also considered whether an increased rating 
could be assigned for the dorsal spine disability under the 
General Rating Formula for Diseases and Injuries of the 
Spine, which became effective September 26, 2003. See 68 Fed. 
Reg. 51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, DC 5235- 5242 (2006)).  The revised rating criteria 
are in terms of the thoracolumbar spine and consideration of 
any disability of the dorsal spine would in this case overlap 
with consideration of the lumbar spine, which is already 
separately rated as service-connected lumbar spine 
disability, resulting in pyramiding, which is forbidden under 
38 C.F.R. § 4.14.

3.  Extraschedular Rating

Finally, there is no evidence that the veteran has been 
hospitalized due to his disability.  The veteran indicates 
that he cannot work as a greeter at Wal-mart because of his 
disabilities.  However, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for right knee 
disability is not warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

A rating in excess of 20 percent for arthritis of the left 
sacroiliac articulation is denied.   

A rating in excess of 10 percent for residuals, fractured 
12th dorsal vertebra, wedging and scoliosis, lumbar vertebrae 
with concavity to the right is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


